Case 2:19-cv-03365-DRH-SIL Document 12-1 Filed 06/12/19 Page 1 of 4 PageID #: 300




                    EXHIBIT A
Case 2:19-cv-03365-DRH-SIL Document 12-1 Filed 06/12/19 Page 2 of 4 PageID #: 301

       § 171-14                                                                           § 171-17

                                          ARTICLE III
                                  Solicitors and Canvassers1
                                      [Added 7-27-1959]

       § 171-14. License required.
       No person shall engage in business as a solicitor or canvasser in the
       village without first obtaining a license therefor.

       § 171-15. Definitions.
       As used in this article, the following terms shall have the meanings
       indicated:
       SOLICITOR or CANVASSER — Any natural person traveling either by
       foot or by conveyance from place to place, from house to house, from
       street to street, soliciting and taking orders for the sale of goods,
       wares, merchandise, including books and periodicals, for future
       delivery, or for services to be performed later, whether he collects
       advance payments on such sales or services or not.

       § 171-16. Bond.
       Every applicant, not a resident of the village or who, being a resident
       of the village, represents any person whose principal place of
       business is located outside of the State of New York, shall file with
       the Village Clerk a surety bond, running to the village in the amount
       of $2,500 with surety given by a recognized insurance carrier,
       conditioned that the applicant shall comply fully with the provisions
       of the ordinances of the village and the laws of the State of New York
       regulating the business of solicitor and canvasser and guaranteeing
       to any resident of the village that all money paid as a down payment
       will be accounted for and applied according to the representations
       of the solicitor and that any property purchased will be delivered in
       compliance with the representations made by the solicitor. Such bond
       shall provide that action thereon may be brought by any person to
       whom a judgment has been awarded because of loss caused by such
       licensee's fault or default.

       § 171-17. License fees.
       A. The license fee to be charged to each individual person, except
          as provided in Subsections B and C hereof, for carrying on the



       1. Editor's Note: For penalties for offenses, see Ch. 187, Licenses and Permits, more
          specifically § 187-2, Penalties for offenses.

                                                     :1
Case 2:19-cv-03365-DRH-SIL Document 12-1 Filed 06/12/19 Page 3 of 4 PageID #: 302

   § 171-17                                                                             § 171-19

        business of solicitor or canvasser shall be $2 per week; $5 per
        month; and $20 per year.
   B. No license fee hereunder shall be so applied as to cause an undue
      burden upon interstate commerce. If any licensee or applicant
      shall claim that the fees required or paid place an undue burden
      upon interstate commerce, he may apply to the Mayor for an
      adjustment of the fee so that it will not be discriminatory,
      unreasonable or unfair to such commerce. The Mayor shall then
      conduct an investigation and shall make findings of fact from
      which he shall determine whether the fee fixed by this Article
      is unfair, unreasonable or discriminatory as to the applicant's
      business and shall fix for the applicant, as a license fee, an
      amount that is fair, reasonable and nondiscriminatory or, if the
      fee has been paid, shall order a refund of the amount over and
      above the fee so fixed. The fee may be fixed upon a percentage
      of gross sales or other calculations which will assure that the fee
      assessed will be uniform with that assessed on businesses of like
      nature, so long as the amount assessed does not exceed the fees
      as prescribed in Subsection A of this Article. For this purpose, the
      Mayor may require the applicant to furnish him with such sworn
      statements as to the gross sales of his business as will provide the
      basis for reaching a conclusion as to the merits of the applicant's
      claim.
   C. For licenses issued to persons 16 or 18 years of age, the fee
      shall be 50% of those provided in Subsection A hereof. For a
      license issued to persons below the age of 16, no license fee
      shall be charged; nor shall any license fee be required of a duly
      authorized representative of any recognized village association
      of war veterans, or of police or firemen, or religious or national
      charitable associations soliciting on their own behalf, and for the
      benefit of such group or association.

   § 171-18. Hours of operation.2
   It shall be unlawful for any person to enter upon private property for
   the purpose of peddling or soliciting before the hour of 9:00 a.m. of
   any day or after the hour of 5:00 p.m. of any day, except upon the
   invitation of the householder or occupant.




   2. Editor's Note: Added at time of adoption of Code (see Ch. 1, General Provisions, Art. I).

                                                 :2
Case 2:19-cv-03365-DRH-SIL Document 12-1 Filed 06/12/19 Page 4 of 4 PageID #: 303

       § 171-19                                                                             § 171-21

       § 171-19. Posted premises.3
       It shall be unlawful for any peddler or solicitor in plying his trade
       to ring the bell or knock upon or enter any building whereon there
       is painted or otherwise affixed or displayed to public view any sign
       containing any or all of the following words: "no peddlers," "no
       solicitors," "no agents" or other wording, the purpose of which
       purports to prohibit peddling or soliciting on the premises.

       § 171-20. Operation near churches and schools.4
       No peddler or solicitor shall peddle, vend or sell his goods or wares
       within 200 feet of any church or place of worship or any place
       occupied exclusively as a public or private school or for school
       purposes, nor shall he permit his vehicle to stand on any public
       highway within said distance of such school property.

       § 171-21. Soliciting at scene of accident.5
       No individual or firm shall solicit any business whatsoever at the
       scene of any accident within the area of the Village of East Rockaway.




       3. Editor's Note: Added at time of adoption of Code (see Ch. 1, General Provisions, Art. I).
       4. Editor's Note: Added at time of adoption of Code (see Ch. 1, General Provisions, Art. I).
       5. Editor's Note: Added at time of adoption of Code (see Ch. 1, General Provisions, Art. I).

                                                     :3
